        Case 2:18-cr-00422-SMB Document 709 Filed 07/26/19 Page 1 of 13



 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant John Brunst
 8
 9                            IN THE UNITED STATES DISTRICT COURT
10                                   FOR THE DISTRICT OF ARIZONA
11
12 United States of America,                          CASE NO. 2:18-cr-00422-004-PHX-SMB
13                      Plaintiff,                    DEFENDANT JOHN BRUNST’S
                                                      REPLY IN SUPPORT OF MOTION
14               vs.                                  TO COMPEL GOVERNMENT’S
                                                      COMPLIANCE WITH COURT’S
15 Michael Lacey, et al.,                             APRIL 22, 2019 ORDER TO
                                                      PRODUCE JENCKS ACT MATERIAL
16                      Defendants.                   FOR WITNESS CARL FERRER
17                                                    Assigned to Hon. Susan M. Brnovich,
                                                      Courtroom 506
18
19
20
21
22
23
24
25
26
27
28
     3593420.2
                       DEFENDANT JOHN BRUNST’S REPLY IN SUPPORT OF MOTION TO COMPEL
                         GOVERNMENT’S COMPLIANCE WITH COURT’S APRIL 22, 2019 ORDER
      Case 2:18-cr-00422-SMB Document 709 Filed 07/26/19 Page 2 of 13



 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2         The government does not dispute:
 3               Mr. Brunst has not violated any of the Court’s orders.
 4               On April 22, 2019, the Court ordered the government to produce Carl
 5                Ferrer’s Jencks Act material by June 25, 2019. (Dkt. 535.)
 6               The government did not produce that material on June 25 or on any date
 7                thereafter.
 8               The government did not seek or obtain permission to ignore the Court’s
 9                order requiring production of the Ferrer material by June 25.
10               The government was present during the June 24, 2019 Status Conference,
11                when the Court made scheduling decisions that defense counsel stated would
12                be affected by the disclosures due the following day, without ever telling the
13                Court or the defense that the government would not abide by the April 22,
14                2019 Order.
15         Rather, the government acts as if the Court’s April 22, 2019 Order does not exist.
16 Nowhere in its purported Response to Mr. Brunst’s Motion to Compel Compliance with
17 Court’s April 22, 2019 Order (Dkt. 704, filed under seal) does the government even
18 acknowledge that it unilaterally chose to flout—without warning or authorization—a valid
19 court order. In fact, the Response does not address the Motion to Compel at all, instead
20 only making arguments in support of the government’s separate Motion for Sanctions.
21         The government chooses not to articulate its position, instead seeming to rely on the
22 untenable stance that its disputes with Mr. Larkin and Mr. Lacey justify its violating its
23 discovery obligation and Court order as to Mr. Brunst.
24         The government also does not acknowledge that at the June 24 hearing—just one
25 day before its deadline to disclose Ferrer’s Jencks Act material—it failed to tell the Court
26 that it would not comply with the Court’s April 22, 2019 Order. This is despite the fact
27 that (a) the government had in hand all of the purported “evidence” it relies on in its
28 Motion for Sanctions and (b) dates were being set by the Court at the hearing based in part
   3593420.2
                                               2
                DEFENDANT JOHN BRUNST’S REPLY IN SUPPORT OF MOTION TO COMPEL
                  GOVERNMENT’S COMPLIANCE WITH COURT’S APRIL 22, 2019 ORDER
         Case 2:18-cr-00422-SMB Document 709 Filed 07/26/19 Page 3 of 13



 1 on its reliance on the government’s representation that it would comply with the schedule.
 2 (June 24, 2019 Transcript at 36-40, attached as Exhibit A.1)
 3               The government spends its time trying to justify collective punishment of
 4 Mr. Brunst with red herrings. First, the government repeats its false assertion that certain
 5 agreements between other parties apply to Mr. Brunst. (Response at 8.) Mr. Brunst
 6 already addressed this. (Dkt. 662 at 5.) As the document cited by the government
 7 demonstrates, Mr. Brunst is not a party to the referenced agreements. (Dkt. 180 at 6-7,
 8 noting that the Common Interest and Litigation Management Agreement was executed by
 9 Ferrer, Larkin, and Lacey “on behalf of themselves and the Backpage-related companies
10 they respectively controlled.”)
11               Second, the government claims, without any support whatsoever, that Mr. Brunst
12 might be obligated to share discovery with others. (Response at 8.) The claim is wrong;
13 no such obligation exists.
14               Finally, the government claims that Mr. Brunst will not be prejudiced by its
15 withholding of critical Jencks Act material and that early disclosure is not required. The
16 government already conceded otherwise and waived the right to delay disclosure. The
17 Court set an agreed-upon disclosure schedule so that the parties could adequately prepare
18 for trial. As part of that process, and pursuant to stipulation, the Court determined that
19 early disclosure of Ferrer’s Jencks Act material was appropriate. The government later
20 requested this disclosure occur on June 25, 2019. (Dkt. 471.2) The government’s citation
21 to cases where prosecutors did not agree to pretrial disclosure of Jencks Act material is
22
     1
23     The government sought an extension of time to respond to Mr. Brunst’s Motion in part
   to obtain the transcript from that hearing. (Dkt. 675 at 1.) Unsurprisingly, nowhere in its
24 Response is the transcript cited given that it demonstrates the government’s material
   omission. Nor does it appear from the Court docket that the government even requested
25
   the transcript; counsel for Mr. Brunst instead recently obtained it directly from the court
26 reporter.
     2
27      The Court will recall that this date was set over Mr. Brunst’s objection and request for
     disclosure on the date originally set by the Court.
28
     3593420.2
                                                       3
                      DEFENDANT JOHN BRUNST’S REPLY IN SUPPORT OF MOTION TO COMPEL
                        GOVERNMENT’S COMPLIANCE WITH COURT’S APRIL 22, 2019 ORDER
      Case 2:18-cr-00422-SMB Document 709 Filed 07/26/19 Page 4 of 13



 1 therefore wholly inapposite. The government has waived any objection to early disclosure.
 2 It cannot now rescind that waiver as to Mr. Brunst in its effort to impose collective
 3 punishment without justification.
 4         Nor does the government dispute that the Ferrer material is critical to prepare for
 5 trial. Indeed, the government recognized that early disclosure of this and other Jencks Act
 6 material was required when it stipulated to provide the material “about seven and a half
 7 months before trial.” (Dkt. 121; Response at 7.) The need for early disclosure is
 8 especially compelling as to Mr. Brunst, as the documents the government considers
 9 inculpatory as to him are anything but that, unless the government has a witness to say
10 otherwise. Indeed, Mr. Brunst was not charged with any Travel Act violations in the
11 original indictment; it was only once Ferrer started working with the government that such
12 charges were filed. Thus, only by obtaining Ferrer’s statements can Mr. Brunst understand
13 the government’s case and prepare accordingly.
14         The government’s insinuation that Mr. Brunst or his counsel would attempt to
15 intimidate Ferrer using his Jencks Act statements is preposterous and should be rejected
16 out of hand. (Response at 7-8.) First, there is no secret here as to the identity of the
17 cooperator. Second, nothing of the sort has ever happened with respect to Ferrer or any
18 other government witness in this case (the government has already produced Jencks Act
19 material for one of its cooperators, Dan Hyer). Nor has the government even attempted to
20 make a showing that there is a risk of it happening going forward.
21         The government refuses to acknowledge the Court’s April 22, 2019 Order and
22 offers no valid excuse for its violation of that Order. The government acted unilaterally
23 and particularly inappropriately, given its failure to apprise the Court and defendants about
24 its intention to violate the Order at the June 24, 2019 Status Conference, a day before
25 compliance with the Order was required. The government admits that Mr. Brunst has not
26 violated any court order. Mr. Larkin and Mr. Lacey’s purported wrong—which the
27 government carefully and repeatedly calls an “apparent violation” of an unrelated order,
28 since it actually has no evidence and there has been no court finding—does not in any way
   3593420.2
                                                 4
                 DEFENDANT JOHN BRUNST’S REPLY IN SUPPORT OF MOTION TO COMPEL
                   GOVERNMENT’S COMPLIANCE WITH COURT’S APRIL 22, 2019 ORDER
        Case 2:18-cr-00422-SMB Document 709 Filed 07/26/19 Page 5 of 13



 1 justify the government’s wrong. (Response at 1, 5-8.) And even if the Court does make
 2 findings as to other defendants, those findings will not justify imposing collective
 3 punishment on Mr. Brunst.
 4               Mr. Brunst therefore respectfully asks the Court to order immediate compliance
 5 with its April 22, 2019 Order, issue an order to show cause as to why the government
 6 should not be sanctioned, and deny the government’s request for collective punishment.
 7 DATED: July 26, 2019                        Gary S. Lincenberg
                                               Ariel A. Neuman
 8                                             Gopi K. Panchapakesan
 9                                             Bird, Marella, Boxer, Wolpert, Nessim,
                                               Drooks, Lincenberg & Rhow, P.C.
10
11                                             By:         /s/ Ariel A. Neuman
12                                                                Ariel A. Neuman
                                                     Attorneys for Defendant John Brunst
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3593420.2
                                                      5
                      DEFENDANT JOHN BRUNST’S REPLY IN SUPPORT OF MOTION TO COMPEL
                        GOVERNMENT’S COMPLIANCE WITH COURT’S APRIL 22, 2019 ORDER
Case 2:18-cr-00422-SMB Document 709 Filed 07/26/19 Page 6 of 13




                EXHIBIT A
Case 2:18-cr-00422-SMB Document 709 Filed 07/26/19 Page 7 of 13



                    UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF ARIZONA

                           _________________

United States of America,     )
                              )
              Plaintiff,      )               2:18-cr-00422-SMB
                              )
        vs.                   )               Phoenix, Arizona
                              )                 June 24, 2019
Michael Lacey, et al.,        )                   11:09 a.m.
                              )
              Defendants.     )
______________________________)


         BEFORE:   THE HONORABLE SUSAN M. BRNOVICH, JUDGE



               REPORTER'S TRANSCRIPT OF PROCEEDINGS

                   STATUS CONFERENCE:      DISCOVERY




Official Court Reporter:
Charlotte A. Powers, RMR, FCRR, CCR, CSR, CMRS
Sandra Day O'Connor U.S. Courthouse, Suite 312
401 West Washington Street, Spc. 40
Phoenix, Arizona 85003-2151
(602) 322-7250

Proceedings Reported by Stenographic Court Reporter
Transcript Prepared by Computer-Aided Transcription
     Case 2:18-cr-00422-SMB Document 709 Filed 07/26/19 Page 8 of 13
                                                                         36


 1               THE COURT:    Any --

 2               MR. NEUMAN:    Your -- Your Honor, Ms. Bernstein is just

 3   pointing out, we have disclosure deadlines coming up here that

 4   we need to deal with.

 5               THE COURT:    Which ones?

 6               MR. NEUMAN:    Go ahead, Ms. Bernstein.

 7               MS. BERNSTEIN:    Your Honor, in reference to the

 8   scheduling order that's at docket -- document 131, prior to

 9   coming to the Court on August 19th, there are a number of

10   deadlines that have been set, including a substantive motions

11   deadline, disclosure deadlines of exhibits and witnesses, and

12   Rule 26.2 government rebuttals, motions in limine,

13   Court-imposed plea offer, jury questionnaire and screening, and

14   responses to the motions in limine.

15               THE COURT:    Okay.    A lot of those I am willing to move

16   because they're more trial-related, and I know Judge Logan set

17   the final trial management conference three months in advance

18   of the start of trial.       So I think -- do you have it up, Traci?

19               COURTROOM DEPUTY:      I do.

20               THE COURT:    Do you have a printer in here?      Can you

21   print it?

22               COURTROOM DEPUTY:      I can print it, uh-huh.

23                            (Pause in proceedings.)

24               THE COURT:    Okay.    So for right now, I'm going to

25   vacate the motions in limine deadline, the jury questionnaire

                         UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SMB Document 709 Filed 07/26/19 Page 9 of 13
                                                                       37


 1   and screening deadline, the responses to the motion in limine;

 2   and I'll reset those, depending on how I rule on the motion to

 3   continue, because if I deny the motion to continue, I'll just

 4   move it out closer to the trial date.         I don't have a problem

 5   with moving that.

 6              I'm not going to move the preliminary exhibit and

 7   witness list because it is preliminary, and it's not -- it's

 8   not set in stone.       There's always, in any case, sort of ongoing

 9   disclosures.

10              So that being said, for the two defendants that have

11   new counsel, Padilla and Vaught, I understand why you might not

12   be able to do that because you're so new.

13              MS. BERTRAND:     Uh-huh.

14              THE COURT:     So I'm referring it for all defendants,

15   except Padilla and Vaught.       And if you -- after I rule on your

16   motion, I'll include some deadlines in there.

17              The substantive motions deadline and the government's

18   rebuttal -- well, I'll leave the government's rebuttal deadline

19   because I'm affirming their deadline for the preliminary

20   exhibit and witness list.

21              The substantive motions deadline will be affected by

22   my ruling on the motion to continue.        So we're at -- I'm going

23   to affirm it right now, and I'll highlight it for comments in

24   my ruling on the motion to continue trial.

25              And all the other September dates I'll either affirm

                         UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SMB Document 709 Filed 07/26/19 Page 10 of 13
                                                                          38


 1    on the ruling on the motion to continue trial, or move it.

 2               Yes?

 3               MR. NEUMAN:     Thank you, Your Honor.

 4               Just to note, the substantive motions deadline, I

 5    think, would likely -- the substantive motions would likely be

 6    affected both by the ruling on the motion to dismiss, assuming

 7    it's not fully granted, and then the motion to compel as well,

 8    depending on what happens with those servers, if -- if the --

 9    there's a lot of issues to play out.         I don't want to take the

10    Court through it all now.

11               THE COURT:     Right.

12               MR. NEUMAN:     So I just want to flag that, and I think

13    that those will obviously also affect our exhibit and witness

14    list.    We can deal with that since it's only preliminary.         But

15    the substantive motions deadline I am concerned about,

16    subject -- understanding the Court may continue it in light of

17    the motion to continue the trial.

18               THE COURT:     Okay.    Does the government want to be

19    heard?

20               MR. RAPP:     Well, just on the -- on the 26.2

21    statements, the -- if the Court recalls, those were delayed for

22    the defense, pending the resolution of some of these motions.

23    It sounds as if the Court is keeping with the July 1st date for

24    the defense to disclose a preliminary exhibit and witness list.

25    They also should have to disclose the 26.2 statements that

                         UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SMB Document 709 Filed 07/26/19 Page 11 of 13
                                                                            39


 1    would go with those witnesses on the exhibit -- witness list.

 2              MS. BERNSTEIN:     Your Honor, I think part of the

 3    problem is that, you know, until we have a lot of this

 4    discovery that's outstanding, including particularly this

 5    gigantic bucket of the outstanding Jencks Act materials that we

 6    anticipate receiving tomorrow, we just -- it's difficult for us

 7    to identify the evidence we intend to produce, the witnesses we

 8    intend to put on, the investigation that we need to do.           I

 9    mean, we anticipate getting a lot of that discovery, conducting

10    a review of what we expect to be voluminous Jencks Act

11    statements, and then being able to react from there.

12              So understanding the Court indicating that these are

13    tentative preliminary lists, we can endeavor to do our best to

14    respond to it.    We're just hampered by the state of discovery,

15    our lack of Jencks material.       If we receive that tomorrow, it's

16    unlikely that we're in a position to have reviewed all of it

17    and responded to all of it by next week, which is what a

18    July 1st deadline does.      If that's what the Court sets, we'll

19    obviously do our best to do that for both Rule 26.2 as well as

20    exhibit and witness list.      But that's -- especially within the

21    context of the sort of the limited of resources that we have

22    available to us right now, the significant arrears that many of

23    our clients find themselves in, and trying to also continue

24    litigating the motion practice in this case.         So I think that's

25    a bit of our difficulty in meeting some of these deadlines.

                         UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SMB Document 709 Filed 07/26/19 Page 12 of 13
                                                                           40


 1    That said, of course, we'll endeavor to do the best that we

 2    can, as we have been doing with discovery review.

 3              THE COURT:     Okay.   And as I indicated, I'm affirming

 4    that date because it's preliminary, and the case has been

 5    pending for quite a while.

 6              I understand there are some lapses in disclosure,

 7    which would, of course, be a reason for disclosure later of new

 8    witnesses and new exhibits.       But what you have right now needs

 9    to be disclosed, including the Rule 26.2 for any of the

10    witnesses, which is preliminary and can always be updated --

11    well, not always.      But up to a certain point it can.

12              Yes?

13              MR. NEUMAN:     One last thing, Your Honor, from me.

14              It might be useful to put a date on calendar for the

15    motion to compel while we're all here.         Just a suggestion.     If

16    we -- maybe sometime in early September.

17              THE COURT:     I don't have a problem with that.        What --

18    let's see.

19              MR. GRANT:     Your Honor --

20              THE COURT:     What did we set for the reply date on

21    that; was that August 5th?

22              COURTROOM DEPUTY:      August 5th.

23              MS. BERNSTEIN:     Yes, Your Honor.

24              THE COURT:     Okay.

25              MR. GRANT:     And given -- taking into account that the

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SMB Document 709 Filed 07/26/19 Page 13 of 13
                                                                        44


 1                           C E R T I F I C A T E

 2

 3               I, CHARLOTTE A. POWERS, do hereby certify that I am

 4    duly appointed and qualified to act as Official Court Reporter

 5    for the United States District Court for the District of

 6    Arizona.

 7               I FURTHER CERTIFY that the foregoing pages constitute

 8    a full, true, and accurate transcript of all of that portion of

 9    the proceedings contained herein, had in the above-entitled

10    cause on the date specified therein, and that said transcript

11    was prepared under my direction and control.

12               DATED at Phoenix, Arizona, this 24th day of July,

13    2019.

14

15                                           s/Charlotte A. Powers
                                          Charlotte A. Powers, RMR, FCRR
16

17

18

19

20

21

22

23

24

25

                         UNITED STATES DISTRICT COURT
